The election of Isaac Lilly, returned a member from the town of Dresden, was controverted by Francis Rittal and *202others,1 for the reasons which are stated in the following report of the committee on elections, made at the January session2 :■—
“ A meeting of the qualified voters in said town of Dresden was holden on the eighth day of May last, for the purpose of electing a representative for the year then ensuing, and one Reuben Meservy, who was at the meeting, and whose name was on the list of voters, being objected to, as not possessing property sufficient to entitle him to vote in the election, his name was thereupon crossed on the list, till the selectmen could ascertain his qualifications. On the ballots being called for, the said Meservy put in his ballot with the rest, which, on being sorted and counted, there were for George Houdlette, 85 votes, for Isaac Lilly, 84 votes, and George Goodwin, 1 vote. The selectmen declared there was no choice, and called again for the ballots, which resulted in the choice of the said Isaac Lilly. At the last balloting, the said Meservy did not vote. From the evidence produced, it did not appear to the committee, but that the said Meservy was a legal voter, neither did it appear for whom he voted, except by his own declaration, made after the meeting, and when lie was not under oath, that he voted for Isaac Lilly. Upon the foregoing facts, the committee ask leave to report, and do unanimously report, that the said Isaac Lilly was duly elected, and is entitled to a seat in this house.”
This report was agreed to.

 36 J. H. 14.


 Same, 329.